Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is apparent that monoclonal antibodies CXB3, CXB4, and CXB6 are required to practice the claimed invention. As required elements, they must be known and readily available to the public or obtainable by a repeatable method set forth in the specification. If it is not so obtainable or available, the enablement requirements of 35 USC 112, first paragraph, may be satisfied by a deposit of the appropriate cell lines/hybridomas which produce these antibodies. See 37 CFR 1.801 – 1.809. 
A suitable deposit of the hybridomas and/or monoclonal antibodies (CXB3, CXB4, and CXB6) would satisfy the enablement requirements of 35 U.S.C. § 112, first paragraph. See the criteria set forth in 37 CFR §§ 1.801 -1.809.
If the deposits are made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty, that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent and that the biological materials will be replaced should they ever become non-viable, would satisfy the deposit requirement made herein.
If the deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR §§ 1.801 -1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a)    during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)    the deposits will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d)    the deposits were viable at the time of deposit; and,
(e)    the deposits will be replaced if they should ever become non-viable.
Applicant is also reminded that information regarding the deposits, such as the name and address of the depository, in addition to the accession numbers of the deposits and the date(s) of the deposits, must be added to the specification by means of filing an amendment as required by 37 CFR §1.809(d). If the deposits are made after the effective filing date of the application, applicant must provide the proper corroboration that the deposited cell line is the biological material specifically identified in the application (see 37 CFR § 1.804(b) and MPEP § 2406.02).
Paragraphs [060] and [092] of the instant specification allude to some of the biological deposit information but the actual requisite deposit information has not been filled in the blank lines. And none of the assurances mentioned above have been provided in the instant specification.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a fragment or a derivative of celecoxib antibodies that bind celecoxib and further defines the celecoxib antibodies as a monoclonal antibody selected from CXB3, CXB4, or CXB6. 
Claim 1 encompasses an indeterminant number of fragments or derivatives of CXB3, CXB4, and CXB6 that may be characterized by substantial variability because the claims and specification do not specify a minimum or maximum number of substitutions or mutations or other alterations nor is there any description of what these substitutions, mutations, or alterations are. The claims place no limitations on the sequence/structure of the antibody fragments or derivatives, and rather defines the antibody fragments or derivatives only in terms of being able to bind to celecoxib. Paragraph [094] of the instant specification refers to what “antigen binding fragments” encompass without providing any specific examples of “antigen binding fragments” but its not clear if this disclosure is meant to describe the celecoxib antibody fragments recited in claim 1. Paragraph [098] discloses the antibody “derivatives” as a reference antibody that has been modified or has enhanced binding characteristics. The antibody can be subjected to various modification, including mutations subjected to the encoding DNA, to alter binding properties. But there is no disclosure of what the modifications/substitutions/alterations are to the reference antibody and there are no specific examples of the antibody derivatives. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of an application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.
Disclosure of any combination of such identifying characteristics that distinguish the
claimed invention from other materials and would lead one of skill in the art to the
conclusion that the applicant was in possession of the claimed species is sufficient.”
MPEP § 2163. While all of the factors have been considered, a sufficient amount for a
prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification
must provide sufficient distinguishing identifying characteristics of the genus. The
factors to be considered include: a) the scope of the invention; b) actual reduction to
practice; c) disclosure of drawings or structural chemical formulas; d) relevant
identifying characteristics including complete structure, partial structure, physical and/or
chemical properties, and structure/function correlation; e) method of making the claimed
compounds; f) level of skill and knowledge in the art; and g) predictability in the art. 
	Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit)
decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate
written description for claims drawn to antibodies. Amgen v. Sanofi describes how when
an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the
antibody itself; not just a description of the sequence to which the antibody binds.
Amgen, 872 F.3d at 1378-79. 
	Office guidance has been updated to reflect that adequate written description of
a newly characterized antigen alone should not be considered adequate written
description of a claimed antibody to that newly characterized antigen, even when
preparation of such an antibody is routine and conventional. See the Memorandum
dated February 22, 2018 entitled “Clarification of Written Description Guidance For
Claims Drawn to Antibodies and Status of 2008 Training Materials”. 

“When a patent claims a genus using functional language to define a desired
result, the specification must demonstrate that the applicant has made a generic
invention that achieves the claimed result and do so by showing that the applicant has
invented species sufficient to support a claim to the functionally-defined genus" (Capon
v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added).
“[A] sufficient description of a genus... . requires the disclosure of either a
representative number* of species falling within the scope of the genus or structural
features common to the members of the genus so that one of skill in the art can
‘visualize or recognize’ the members of the genus’ (AbbVie, 759 F.3d at 1297,
reiterating Eli Lilly, 119 F.3d at 1568-69) (emphasis added).
It is true that functionally defined claims can meet the written description
requirement if a reasonable structure-function correlation is established, whether by the
inventor as described in the specification or known in the art at the time of the filing
date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at
964)(emphasis added). 
	In the present case, however, there is insufficient evidence of such an established structure-function correlation in the case of fragments or derivatives of antibodies having the function of binding to celecoxib. The functional requirement that the antibodies fragments or derivatives must bind to celecoxib fails to satisfy the written description requirement because itis merely a description of what the antibody fragments or derivatives do, and not what they are; antibody fragments or derivatives with those properties have not been adequately described.
	Disclosure of drawings or structural chemical formulas/Actual Reduction to Practice
	The specification does not disclose any fragments or derivatives of monoclonal antibodies CXB3, CXB4 or CXB6 that bind to celecoxib. 
	Relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation
	The specification does not disclose any partial structure or other identifying
characteristics of the antibodies, which are responsible for the desired function. The
specification fails to disclose, for example, what particular amino acid residues of the
antibody fragments or derivatives that are responsible for conferring the desired functional property of binding to celecoxib. In other words, there is no disclosure of any structure/function correlation. There is no identification of any structural features of the antibodies which correlate with the desired functional properties. 
	Predictability in the art 
	Correlation between structure and function is less likely for antibodies than for
other molecules. Antibody structure cannot be easily predicted. Antibody structure is
highly variable. The complementary determining regions (CDRs) of antibodies are
generally considered to be the region of contact between the antibody and the antigen.
See Janeway et al. (Immunobiology: the Immune System in Health and Disease (1999),
Elsevier Science Ltd/Garland Publishing, New York, NY, Fourth Edition, pages 86-88),
see sections 3-6 and 3-7,. While antibody CDRs are necessary for binding, they are
highly diverse in structure, and their sequence does not correlate to binding in a
predictable fashion.
For example, Goel et al. (“Plasticity within the Antigen Combining Site May
Manifest as Molecular Mimicry in the Humoral Immune Response’, The Journal of
Immunology 173(12):7358-7367, 2004) made three antibodies that bind to the same 12-
mer but have very different CDRs (see Figures 2-3 in particular).
Holm et al. (Mol Immunol. 2007; 44(6):1075-1084) describe the mapping of anti-
cytokeratin antibody, where although residues in the CDR3 of the heavy chain were
involved in antigen binding, unexpectedly a residue in CDR2 of the light chain also
importantly contributed to antigen recognition and binding (abstract).
See also Edwards et al. ("The remarkable flexibility of the human antibody
repertoire; isolation of over one thousand different antibodies to a single protein, BLyS"
J. Mol. Biol. (2003) 334, 103-118, DOI: 10.1016/j.jmb.2003.09.054), which shows the 
Immense combinatorial flexibility and capacity of the human antibody repertoire to generate binding sites to an individual protein antigen, the B-lymphocyte growth factor known as “BLyS” (see entire document). Edwards describes in detail how the breadth of antibody structures against a given immunogen can be influenced by the immunization and/or selection methods (see Discussion Section). Edwards et al found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique VH and 705 VL sequences. There were 568 different CDR3 regions, indicating high diversity. 
	Like Edwards, Lloyd et al. ("Modelling the human immune response:
performance of a 10e11 human antibody repertoire against a broad panel of
therapeutically relevant antigens", Protein Engineering, Design and Selection, Volume
22, Issue 3, 1 March 2009, Pages 159-168, https://doi.org/10.1093/protein/gzn058)
shows a repertoire of 1x1011 human antibody variable regions can generate large
numbers of unique, biologically active scFvs against a variety of polypeptide targets
(see e.g., at page 161-62 bridging paragraph and in Table 1, cited herewith). Lloyd et al.
found that on average, about 120 different antibodies in a library can bind to a given
antigen.
As yet another example to illustrate the potential scope of the genus of
Antibody fragments or derivatives encompassed by the instant claims, consider the teachings of Meyer et al. (“New Insights in Type | and II CD20 Antibody Mechanisms-Of-Action With a Panel of Novel CD20 Antibodies’, British Journal of Haematology, 2018, 180, 808-820, |https://doi.org/10.1111/bjh.15132). Meyer describes the core binding region of the well-known anti-CD20 antibody rituximab corresponds to amino acid residues 170ANPS173, wherein N171 is the key residue for binding. By contrast, the OBZ and B1 anti-CD20 antibodies share an overlapping epitope with rituximab (1 70ANPSEKNSP'1 78); however, in contrast to rituximab residues at positions 176-178 contribute the most to binding (see page 809, left col., 2nd full paragraph).
Meyer also described the production and characterization of a panel of new anti-
CD20 antibodies which were shown to bind epitopes contained within or nearby the
rituximab 170ANPS173 epitope but to bind to different residues than rituximab binds in
this region (see page 811, “New CD20 mAbs with overlapping, but distinct epitopes,”
see also page 815-16 bridging paragraph).
More particularly, Meyer teaches the newly created anti-CD20 mAbs m1 and m2
were found to bind within but also in the vicinity of the rituximab binding site (m1 and
m2) and elsewhere (m2):
“detailed epitope mapping was performed for both mlgG2c-CD20 mAbs m1 and
m2, by using PepScan technology. We identified the critical residues of m1 to be
168EPANPSEK175 by using linear (Figure S2A) and circular (Fig 2C, left) peptides with
a positional amino acid scan covering the larger extracellular loop. Also for m2, a signal
decrease below the WT binding signal occurred within the 168EPANPSEK175
sequence motif but the binding signal to the linear (Figure S2B) and circular (Fig 2C,
right) peptide was rather low. This suggests that the epitope of both mAbs is located on
the larger loop in the same region, however their binding characteristics are different.
The data suggests that m1 binds a linear epitope, whereas m2 binds to a
conformational epitope.” (see ibid). 
	Moreover, while these antibodies bind within or nearby the rituximab
170ANPS173 epitope they do so with heavy and light chain CDRs non-homologous to
those of rituximab.
Thus, even if multiple antibodies bind epitopes within the same small region of a
given polypeptide it is not uncommon for said antibodies to bind to different amino acids
even within said small region and for said antibodies to have structurally dissimilar
CDRs.
As further illustration of the unpredictability in the art, Brown et al. (“Tolerance of
single, but not multiple, amino acid replacements in antibody VH CDR 2: a means of
minimizing B cell wastage from somatic hypermutation?’, J Immunol. 1996
May;156(9):3285-91), describes how a one amino acid change in the VHCDR2 of a
particular antibody was tolerated whereas, the antibody lost binding upon introduction of
two amino changes in the same region (at 3290 and Tables 1 and 2).
Vajdos et al. (“Comprehensive functional maps of the antigen-binding site of an
anti-ErbB2 antibody obtained with shotgun scanning mutagenesis” J Mol Biol. 2002 Jul
5;320(2):415-28, DOI: 10.1016/S0022-2836(02)00264-4) teach that amino acid
sequence and conformation of each of the heavy and light chain CDRs are critical in
maintaining the antigen binding specificity and affinity which is characteristic of the
parent immunoglobulin (see especially at 416). Aside from the CDRs, the Fv also
contains more highly conserved framework segments which connect the CDRs and are
mainly involved in supporting the CDR loop conformations, although in some cases,
framework residues also contact antigen.
	In view of the above, one cannot visualize or recognize the identities of the
members of the genus that exhibit the claimed functional properties. Given the highly
diverse nature of antibodies, and particularly the highly variable structure of antibodies
in their CDR regions which are responsible for antigen binding, one cannot envision the
structure of an antibody fragments or derivatives merely by knowing its binding characteristics.
Given the unpredictability of making changes to antigen and/or antibody
structures while preserving binding function as above, one cannot envision the
structures of those antibody fragment or derivatives falling within the claimed genus of antibody fragments or derivatives. 
A claimed invention may not be adequately described where an invention is
described solely in terms of a method of its making coupled with its function and there is
no described or art recognized correlation or relationship between the structure of the
invention and its function. A biomolecule defined solely by its ability to perform a
function, such as to serve as an antigen recognizing construct, without a known or
disclosed correlation between that function and the structure of the sequence, normally
is not a sufficient identifying characteristic for written description purposes, even when
accompanied by a method of obtaining the biomolecule of interest. See MPEP 2163,
which states that “A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between function and the structure of the sequence, normally is not sufficient identifying characteristics for written description purposes, even when accompanied by a method of obtaining the claimed sequence” 
	As discussed in the recent case of Amgen Inc. v. Sanofi, 124 USPQ2d 1354
(Fed. Cir. 2017), see page 17:
An adequate written description must contain enough information about the
actual makeup of the claimed products—‘“a precise definition, such as by structure,
formula, chemical name, physical properties, or other properties, of species falling
within the genus sufficient to distinguish the genus from other materials,” which may be
present in “functional’ terminology “when the art has established a correlation between
structure and function.” Ariad, 598 F.3d at 1350. Consequently, the instant claims
“merely recite a description of the problem to be solved while claiming all solutions to it
and... cover any compound later actually invented and determined to fall within the
claim’s functional boundaries— leaving it to the pharmaceutical industry to complete an
unfinished invention.” Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336,
1353 (Fed. Cir. 2010).
Amgen Inc. v. Sanofi further notes, pointing to Ariad Pharms., Inc. v. Eli Lilly &
Co., 94 USPQ2d 1161 (Fed Cir. 2010):
To show invention, a patentee must convey in its disclosure that it “had
possession of the claimed subject matter as of the filing date.” Id. at 1350.
Demonstrating possession “requires a precise definition’ of the invention. Id. To provide
this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural
features common to the members of the genus so that one of skill in the art can
‘visualize or recognize’ the members of the genus.” Id. Amgen at pages 7-8.
In this case, there is no disclosure of species that represent the
claimed genus of antibody fragments or derivatives having the recited functional properties. 
Recent court cases have indicated that recitation of an antibody which has
specific functional properties in the absence of knowledge of the antibody sequences
that give rise to said functional properties do not satisfy the requirements for written
description. See AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen
v. Sanofi, as discussed above. Indeed, in Amgen the court indicates that that it is
improper to allow patentees to claim antibodies by describing something that is not the
invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does
not give the required kind of structure-identifying information about the corresponding
antibodies, with the antibody-antigen relationship be analogized as a search for a key
on aring with a million keys on it.
The description requirement of the patent statue requires a description of an
invention, not an indication of a result that one might achieve if one made that invention.
See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984)
(affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”) 
	Level of skill and knowledge in the art
The level of skill in the art is high. In particular, methods for making and/or
screening monoclonal antibody fragments or derivatives with desired binding properties were well known in the art at the time of the invention. At the same time, however, it was not within the skill of the art to predict whether a given antibody fragment or derivative would bind specifically to a particular epitope.
Furthermore, there is substantial variability within the indeterminate number of possible antibody fragments or derivatives. 
In summary, the specification fails to provide adequate written description for the
Indeterminate number of antibody fragments or derivatives claimed, as the antibody fragments or derivatives are described only in terms of desired functional properties and not in terms of common structure or other relevant identifying characteristics to define the genus. The specification does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because the metes and bounds of the claim cannot be determined with respect to the recitation of a fragments or derivative of a celecoxib antibody that binds celecoxib. The claim does not set forth the metes and bounds of what constitutes a fragment or derivative. Paragraph [094] of the specification defines “antigen binding fragments” as antigen binding or variable regions from or related to a full length antibody, namely Fab, Fab’, F(ab)2, F(ab’)2, Fv fragments, scFv fragments, diabodies, nanobodies, linear antibodies, single chain antibody molecules, and multispecific antibodies formed from antibody fragments. But there is no definition of just a “fragment” of a celecoxib antibody that binds celecoxib. Paragraph [098] of the specification defines the “derivative” as a reference antibody that has been modified or has enhanced binding characteristics. The antibody can be subjected to various modification, including mutations subjected to the encoding DNA, to alter binding properties. While claim 1 defines the celecoxib antibody as a monoclonal antibody selected from CXB3, CXB4, or CXB6 (i.e. reference antibodies), there is no definition in claim 1 or the specification of what various modifications have been done to the reference antibodies to arrive at the antibody derivatives. Thus, claim 1 is not clear as to what is encompassed by “fragments” or derivatives of a celecoxib antibody. Claim 1 also recites improper Markush language. The last 2 lines of the claim should say – “a monoclonal antibody selected from the group consisting of CXB3, CXB4, and CXB6”. The Markush group should be closed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 2014/0017812 Ai discloses a lateral flow assay device, comprising:
(a) asample receiving zone for receiving a liquid sample; (b) a detection reagent zone
in liquid communication with the sample receiving zone and downstream in flow direction from the sample receiving zone; wherein the detection reagent zone comprises
a detection reagent deposited thereon, labeled with a detectable reporting group; and
(c) a capture zone in liquid communication with the detection reagent zone and
downstream in flow direction from the detection reagent zone; wherein the capture zone
comprises first and second capture reagents immobilized thereon, the first capture
reagent positioned upstream in flow direction from the second capture reagent, wherein
the first capture reagent is a material capable of binding the detection reagent, and
wherein the second capture reagent is an antibody capable of binding the detection
reagent (paragraph [0008)}).
US PGPub 2013/0052653 Ai teaches molecular nets for use in diagnostic
applications to detect analytes in asample. The molecular nets have attached
antibodies specific for the analyte that is to be detected. Antibodies include those that
are specific for celecoxib (paragraph [0127]).
	US PGPub 2007/0105237 teaches wherein distance between the sample
receiving zone and the first capture reagent is varied to optimize detection sensitivity in
a lateral flow assay device (Para. [0030], The invention avoids signal loss from the loss
of sample as compared to the conventional lateral flow test strip. Signal loss on
conventional lateral flow test strips is believed to occur due to extended and varied
sample flow distances and/or non-specific capture by preceding capture zones. On the
inventive lateral flow test strips, the multiple target capture zones are positioned
substantially equidistant from the sample receiving area, and non-specific capture is
avoided by the arrangement of the multiple target capture zones relative to the sample
flow path; [0041], The dilution series tested on the inventive lateral flow test strip (FIG. 4A) shows signals above the estimated background down to the tenth dilution, or a sensitivity of approximately 30 pg. Under comparable conditions the signal on a conventional lateral flow test strip falls below the estimated cut-off value at the fourth dilution step, or a sensitivity of 4 ng, which is about 100 times less sensitive than the inventive test strip. 
	US 6,183,972 discloses a method for determining the concentration of an analyte
in a test fluid by use of an immunochromatographic test strip through which the test
fluid can flow by capillarity. The test strip has at least two capture bands and optionally
one or more collection bands which capture labeled anti-analyte antibody to provide
a detectable signal. The signals from the label is quantitatively detected in each of
the bands to provide a pattern of signal which is unique to the concentration of analyte
in the test fluid. The pattern of signals are mathematically combined to create
a monotonous dose-response curve to thereby factor out the high analyte hook
effects which can be present in this type of assay.
US 7,829,347 discloses a diagnostic test kit that provides an integrated system
for accurately detecting a test analyte over a broad range of possible concentrations
is provided. One feature of the integrated system is that it is capable of indicating
whether an analyte is within the "hook effect" region. Based on this indication, a
technique may be selected for correlating a measured signal intensity to an analyte
concentration or range of concentrations. For example, when it is determined that the
test sample falls outside the "hook effect" region, the analyte concentration may be
determined using one portion of a dose response curve. On the other hand, when it is
determined that the test sample falls within the "hook effect" concentration, the analyte concentration may be determined using another portion of the dose response curve.
Alternatively, the sample may simply be diluted for re-performing the assay. Regardless
of whether the test sample is within or outside of the "hook effect" concentration,
another feature of the integrated detection system of the present invention is that it is
internally calibrated to provide a more accurate quantitative or semi-quantitative result
to a user.
US 6,924,153 discloses a solid phase specific binding lateral flow assay
methods, devices and kits for quantitating high and low molecular weight analytes.
The methods and devices of the invention employ labelled reagents which are either
analyte analogs or complementary specific binding pair members for the analyte and a
novel arrangement of capture zones comprising immobilized specific binding
substances for either the analyte or the labelled reagent to effect bound from unbound
labelled reagent as a function of analyte concentration. The capture zones are disposed
on anon-bibulous matrix defining a flow path from a sample receiving zone to the
capture zone. The devices of this invention also include multilane flow paths and
multiple capture zones to quantitate analyte.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



8/27/2022